[Cite as Hightower v. Hightower, 2016-Ohio-7870.]


                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Rudolph L. Hightower, II,                           :

                Plaintiff-Appellant,                :

v.                                                  :            No. 16AP-182
                                                           (C.P.C. No. 12DR-04-1445)
Galyna K. Hightower,                                :
                                                          (REGULAR CALENDAR)
                Defendant-Appellee.                 :


                                        D E C I S I O N

                                 Rendered on November 22, 2016


                On brief: Rudolph L. Hightower, II, pro se.        Argued:
                Rudolph L. Hightower, II.

                On brief: The Law Office of Nicolas W. Yaeger, and
                Nicholas W. Yaeger, for appellee. Argued: Nicholas W.
                Yaeger.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

TYACK, J.

        {¶ 1} Rudolph L. Hightower, II, is appealing from the trial court's refusal to more
fully modify the allocation of parental rights and responsibilities based upon changes
which occurred after his divorce was finalized. Mr. Hightower also contests, among other
things, the failure of the trial court judge to remove the magistrate who was managing
part of the proceedings. Mr. Hightower assigns a total of ten errors for our consideration:
                I. THE TRIAL COURT ERRED TO THE SUBSTANTIAL
                PREJUDICE OF DEFENDANT-APPELLEE IN DENYING
                PLAINTIFF-APPELLANT'S MOTION TO CHANGE THE
                CUSTODY    VISITATION   SCHEDULE  DUE    TO
No. 16AP-182                                                  2


           SIGNIFICANT CHANGES OF CIRCUMSTANCES CAUSED
           BY DEFENDANT-APPELLEE.

           II. THE TRIAL COURT ERRED IN DENYING
           APPELLANT['S]   MOTION   TO    CHANGE    CHILD
           VISITATION SCHEDULE DUE TO OFFICER OF THE
           COURT'S OVERT AND BLATANT LIES, MISSTATEMENTS,
           AND    IGNORING   OF   INDISPUTABLE    FACTUAL
           EVIDENCE.

           III. THE TRIAL COURT ERRED IN DENYING
           APPELLANT['S] MOTION TO REMOVE MAGISTRATE
           ELLIOT FROM THE CASE DUE TO HIS PATTERN OF BIAS
           DECISIONS IN SUPPORT OF DEFENDANT-APPELL[EE]'S
           CONVENIENCE AND DESIRES OVER THE BEST
           INTERESTS OF THE CHILD.

           IV. THE TRIAL COURT ERRED IN DENYING
           APPELLANT['S]   MOTION     TO    CHANGE    CHILD
           VISITATION SCHEDULE BY VIOLATING THE TRIAL
           COURT'S OWN STATED REQUIREMENT TO DO WHAT IS
           IN THE "HOLISTIC" BEST INTEREST OF THE CHILD.

           V. THE TRIAL COURT ERRED IN ORDERING IN FAVOR
           OF DEFENDANT-APPELLEE BY VIOLATING OHIO
           RULES OF EVIDENCE BY ADMITTING HEARSAY
           EVIDENCE, AND CONCURRENTLY, BY EXCLUDING
           RELEVANT TESTIMONY AS INADMISSIBLE HEARSAY.

           VI. THE TRIAL COURT ERRED IN DISOBEYING OHIO
           RULES OF PROFESSIONAL CONDUCT BY MAKING A
           DISRESPECTFUL MOCKERY OF THE COURT OVER A
           NON-SENSICAL, IRRELEVANT POINT, AND BY
           SOLICITING NON-EXPERT WITNESS OPINIONS FROM
           STRANGERS IN THE COURTROOM.

           VII. THE TRIAL COURT ERRED IN REFUSING TO
           ACCEPT    PLAINTIFF-APPELLANT'S INDISPUTABLE
           FACTUAL EVIDENCE THAT WOULD COUNTER
           DEFENDANT-APPELLEE'S PERJURY AND MAGISTRATE
           ELLIOT'S ENDORSEMENT OF DEFENDANT-APPELLEE'S
           PERJURY.

           VIII. THE TRIAL COURT ERRED IN VIOLATING RULES
           AGAINST EX PARTE COMMUNICATIONS BY ISSUING
No. 16AP-182                                                                            3


             GAG ORDER RULING ON DISPARAGING REMARKS TO
             CHILD'S MANDATED REPORTERS.

             IX. THE TRIAL COURT ERRED IN MAKING MISLEADING
             STATEMENTS AND FORCING THE EVIDENTIARY
             BURDEN OF PROOF UPON PLAINTIFF-APPELLANT
             WHEN IT WAS THE CHILD WHO MADE ALLEGATIONS
             OF BOTH DOMESTIC VIOLENCE AND ALCOHOL ABUSE
             IN THE HOME OF DEFENDANT-APPELL[EE].

             X. THE TRIAL COURT ERRED IN OVERRULING
             GUARDIAN AD LITEM'S RECOMMENDATION TO
             ADJUST CHILD VISITATION SCHEDULE IN THE EVENT
             OF AN ACTUAL, ACTIVE SEVERE WEATHER ADVISORY
             BEING IN EFFECT.

      {¶ 2} After her divorce from Mr. Hightower, Galyna Hightower moved from the
Upper Arlington area to the Pickerington area to be with the man who is now her
husband. The move did not change what was necessary to make the shared parenting
plan involving their young child work, namely complete cooperation between the parents
of the child. Mr. Hightower felt that their child should spend every school night with him
so the child would not have to travel from Pickerington to her elementary school in Upper
Arlington. Galyna did not want to lose a chunk of her parenting time.
      {¶ 3} A hearing was held in front of a magistrate to address the issues argued by
Mr. Hightower. The magistrate rendered a magistrate's decision which did not grant Mr.
Hightower all the relief he wanted, but did recommend some changes.
      {¶ 4} Mr. Hightower did not order a transcript of the proceedings before the
magistrate. He filed something akin to objections to the magistrate's decision, which in
reality were more of a personal attack on the magistrate. The "objections" were:
             1. The Magistrate lied to protect Defendant's parenting time.

             2. The Magistrate misrepresented the facts and testimony of
             the trial.

             3. The Magistrate violated Ohio Code of Judicial Conduct
             including: Disregarding a child's allegation of physical abuse
             and alcohol use; Minimizing and/or dismissing factual
             and/or logical evidence on the physical safety of [T.L.H.]
No. 16AP-182                                                                                 4


               ("Child") including but not limited to being driven during an
               active tornado warning.

       {¶ 5}    The trial court judge assigned to the case had no way of knowing what
evidence was actually presented before the magistrate, given the fact no transcript was
provided. The judge engaged in an extensive analysis of the arguments presented by Mr.
Hightower anyway, and concluded that no evidence indicated that the magistrate lied or
misrepresented the evidence presented when the magistrate prepared the magistrate's
decision. Thus, the first two "objections" were overruled.
       {¶ 6} With no way of knowing what evidence supported the claims before the
magistrate as to "physical abuse and alcohol use" and as to the alleged endangering of the
child of the parties, the trial court judge had no choice but to accept the magistrate's
decision as it pertained to those allegations. In short, the trial court accepted virtually all
of the magistrate's decision.
       {¶ 7} Mr. Hightower has appealed the trial court's decision, as indicated earlier.
       {¶ 8} We also have no transcript of evidence to consider, so our consideration is
bound by the four corners of the magistrate's decision as interpreted in the trial judge's
decision accepting most of the magistrate's decision.
       {¶ 9} Despite the allegations in the first assignment of error, the trial court did
not leave the agreed parenting plan totally in tact. The court made slight modifications to
accommodate the new circumstances presented by the mother's move to Pickerington.
We have no evidentiary basis for saying the trial court judge did not go far enough in
modifying the allocations of parental rights and responsibilities.
       {¶ 10} The first assignment of error is overruled.
       {¶ 11} We have no basis for finding that an officer of the court lied, misstated facts,
or ignored evidence.
       {¶ 12} The second assignment of error is overruled.
       {¶ 13} We likewise have no basis to find that the magistrate engaged in any kind of
misconduct.
       {¶ 14} The third assignment of error is overruled.
No. 16AP-182                                                                                5


         {¶ 15} Contrary to the allegations in the fourth assignment of error, the trial court
judge carefully analyzed the custody situation and entered an order which was careful to
consider the best interests of the child.
         {¶ 16} The fourth assignment of error is overruled.
         {¶ 17} With no transcript of the hearing before the magistrate, we cannot evaluate
the evidence presented. While appellant did file the transcript of the hearing before the
trial court on his motion to set aside the magistrate's decision, that hearing was not a full
evidentiary hearing. Rather, it was an opportunity for each side to present oral arguments
to the trial court. And while the trial court mentioned "evidence" in passing during the
hearing, the trial court did not swear in witnesses or consider the admissibility of exhibits.
Accordingly, assignments of error five, seven, and nine are overruled as they allege
violations of the Ohio Rules of Evidence during a non-evidentiary hearing.
         {¶ 18} As to assignments of error six and eight, appellant alleges the trial court
violated the Ohio Rules of Professional Conduct and Rules of Superintendence for the
courts of Ohio. "Appellate courts do 'not have jurisdiction over the issue of whether an
attorney violated the Rules of Professional Conduct even when it is raised in the context of
an appeal.' " State v. Robinson, 2d Dist. No. 2013-CA-33, 2014-Ohio-1663, ¶ 24, quoting
State v. Snyder, 6th Dist. No. WM-08-004, 2009-Ohio-49, ¶ 35; see also State ex rel.
Buck v. Maloney, 102 Ohio St. 3d 250, 2004-Ohio-2590, ¶ 7-8 (noting the Supreme Court
of Ohio has exclusive and absolute jurisdiction over the discipline of attorneys). Thus, we
overrule appellant's sixth assignment of error on the basis that we lack jurisdiction to
consider whether the trial court violated the Ohio Rules of Professional Conduct.
Similarly, the Rules of Superintendence serve as guidelines for the courts of Ohio but do
not create substantive rights on the part of individual litigants. Gardner v. Bisciotti, 10th
Dist. No. 10AP-375, 2010-Ohio-5875, ¶ 26 (holding that even if appellant can show a
violation of the Rules of Superintendence, appellant is not entitled to reversal of the trial
court's decision on that basis). As such, we overrule appellant's eighth assignment of
error.
         {¶ 19} As to the tenth assignment of error, the trial court clearly addressed the
issue of travel during difficult weather advisories. The judge strongly encouraged the
parties to communicate with each other when weather conditions were threatening. The
No. 16AP-182                                                                             6


judge was not willing to turn over control of visitation to the National Weather Service or
to a local weather broadcast. The judge felt that both the mother and the father love the
child and should be able to communicate about travelling with the child when weather
threatens. We cannot say the trial court judge abused her discretion in her handling of
the issue.
       {¶ 20} The tenth assignment of error is overruled.
       {¶ 21} All ten assignments of error having been overruled, the judgment of the trial
court is affirmed.
                                                                      Judgment affirmed.

                      KLATT and LUPER SCHUSTER, JJ., concur.